DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 10/25/2022 are acknowledged. 
Applicant's election with traverse of Group I the reply filed on 10/25/2022 is acknowledged.  The traversal is on the grounds that there would not be serious search burden because Groups I and II overlap.  This is not found persuasive because prior art applicable to one invention would not necessarily be applicable to another invention and further the inventions have acquired separate status in the art in view of their different classifications. The requirement is still deemed proper and is therefore made FINAL.
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2022. 
Applicants are reminded that where the election of the claims are directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 




INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statements submitted 5/2/2022, 6/24/2022, and 10/7/2022 are acknowledged.    
OBJECTION 
3.	Claims 2-11, 14-15, 17-19 are objected to because of the following informalities:  Claim 2 should recite the one or more surfactants instead of surfactant to be consistent with claim 1. Claims 2-11, 14-15, 17-19 have “Claim” capitalized and should be lower case. Claims 2, 3-6, 8-11,15, 17-18 should have a comma after claim 1 and before the term wherein. Claim 7 should have a comma after claim 4 and before the term wherein. Claim 19 should have a comma after claim 1 and before the term further.  Appropriate correction is required.

Claim Rejections- 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claim 4 recites “wherein substantially free of a sulfate based surfactants is from 0 wt % to about 3 wt %”, however the claim lacks antecedent basis for substantially free of a sulfate based surfactant as claim 1 does not require that the composition is free of sulfate based surfactants but merely recites the inclusion of one or more sulfate free surfactants. 
	Claim 5 recites “wherein free of a sulfate based surfactant is 0 %” however, the claim lacks antecedent basis free of a sulfate based surfactant as claim 1 does not require that the composition is free of sulfate based surfactants but merely recites the inclusion of one or more sulfate free surfactants. 
	Claim 6 recites “wherein the particle size of azoxystrobin is from about 0.5 microns to about 5 microns” and the claim lacks antecedent basis because there is no particle size recitation in claim 1 from which it depends. 
	Claim 7 recites “wherein the particle size of azoxystrobin is from about 1 micron to about 3 microns” and claim 7 depends from claim 4 which depends from claim 1 and there is no antecedent basis for particles. 
	Claim 13 recites the personal care composition of claim 1, wherein said one or more conditioning agent is a silicone” and lacks antecedent basis for claim 1. It is believed the claim should depend from claim 12. 
Claim Rejections- 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 12-18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Richards et al. (US Patent 11, 433, 070). 
	Richards et al. (US Patent 11, 433, 070) (hereinafter Richards et al.) disclose personal care compositions comprising azoxystrobin at 0.1 % and sodium lauroyl sarcosinate  at 5 % and decyl glucoside at 5 % and sodium laureth sulfosuccinate at 3 % as a shampoo (see table in column 15, and Ex. 3). The table shows sodium salts of sulfosuccinate and sodium salts of sarcosinates. Ex 3 is free of sulfate surfactant as sodium lareth-1 sulfate is present at 0 %. One or more conditioning agents are disclosed (e.g., decyl glucoside) . The composition further comprises a cationic polymer (cocamidopropyl betaine) and a benefit agent zinc pyrithione  (anti-microbial). The formulations may be present as a leave on or shampoo (col. 11, lines 16-17 Tables in col. 15 and 16). The compositions contain additional components such as perfumes. Silicone polymers are disclosed in the table of col. 15 (e.g., dimethiconol). 



Claim Rejections- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US Patent 11,433,070).
	Richards et al. disclose personal care compositions comprising azoxystrobin at 0.1 % and sodium lauroyl sarcosinate  at 5 % and decyl glucoside at 5 % and sodium laureth sulfosuccinate at 3 % as a shampoo (see table in column 15, and Ex. 3). The table shows sodium salts of sulfosuccinate and sodium salts of sarcosinates. Ex 3 is free of sulfate surfactant as sodium lareth-1 sulfate is present at 0 %. One or more conditioning agents are disclosed (e.g., decyl glucoside) . The composition further comprises a cationic polymer (cocamidopropyl betaine) and a benefit agent zinc pyrithione  (anti-microbial). The formulations may be present as a leave on or shampoo (col. 11, lines 16-17 Tables in col. 15 and 16). The compositions contain additional components such as perfumes. Silicone polymers are disclosed in the table of col. 15 (e.g., dimethiconol). 
Richards et al. disclose the personal care composition may contain from about 0.02% to about 10% of azoxystrobin; from about 0.05% to about 2% of azoxystrobin; from about 0.1% to about 1% of azoxystrobin (col. 3, lines 39-42). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the amount of azoxystrobin for the purpose of providing formulations that reduce cellular stress and providing consumers with healthier hair, scalp and skin and enhanced antiaging benefits (col. 1, lines 34-37). These formulations provide for synergistic anti-inflammatory/cellular stress activity where azoxystrobin is a known fungicide (col. 1, lines 41-46 and col. 2, lines 42-67). Richards et al. disclose additional components include those such as perfumes and that these can be included from about 0.001 to about 10 wt % of the personal care composition (see col. 13, lines 14-38).
While the Examples don’t disclose 1 % azoxystrobin, Richards et al. disclose use of amounts from 0.1 % to 1 % and thus the amounts can be optimized. Claims 8-11 recite properties of using 1 % azoxystrobin with one or more sulfate free surfactants in comparison to commercially marketed sulfated composition which is a potentiated composition comprising 1 % zinc pyrithione and compared to a control comprising sulfated surfactants and 1 % azoxystrobin. Since the formulations of Richards et al. disclose one or more sulfate free surfactants and the amount of azoxystrobin can be used at 1 %, it would necessarily follow that the recited properties of claims 8-11 would be met. 

7.	Claims 1-5 and  8-19  are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20190105243) in view of Synder et al. (US 2015/0010487), and Chang et al. (US 20180311135). 
Song et al. (US 20190105243) (hereinafter Song et al.) disclose shampoo compositions containing a cationic polymer and is substantially free from sulfate-based surfactants (abstract). The composition can comprise 2-8 wt % sodium cocoyl isethionate (para 0007). Song et al. disclose anti-actives include piroctone olamine, azoles and zinc pyrithone (para 0160-1061). Song et al. disclose sulfate free surfactant compositions that can contain agents for the reduction of dandruff (abstract)). Substantially free” means less than 3%, alternatively less than 2%, alternatively less than 1%, alternatively less than 0.5%, alternatively less than 0.25%, alternatively less than 0.1%, alternatively less than 0.05%, alternatively less than 0.01%, alternatively less than 0.001%, and/or alternatively free of. “Free of” means 0% (para 0018). Optional components include anti-dandruff actives (para 0070-0071). The concentrations are from 0.001-10 wt % (para 007). The compositions can include silicone conditioning agents (para 0074-0076). The composition can include a cationic polymer to allow formation of a coacervate (para 0083-0086). The composition can contain additional ingredients such as anti-microbials and anti-oxidants and perfumes (para 0071). Individual concentrations of optional components (e.g., perfume and anti-dandruff agents) can generally range from about 0.001% to about 10%, by weight of a shampoo composition (para 0070). 
Song et al. disclose inclusion of anti-dandruff agents but does not disclose Azoxystrobin from 0.02-10 % by weight. 
Synder et al. (US 2015/0010487) (hereinafter Snyder et al.) disclose sulfate-free compositions (para 0083) that can include anti-dandruff agents which may be azoles and  imidazole such as ketoconazole or pyridenthione salts (para 0177-0179). 
Snyder et al. disclose sulfate free compositions containing anti-dandruff but does not teach azoxystrobin. Chang et al. (US 20180311135) discloses hair care compositions comprising one or more surfactants and  inclusion of soluble-antidandruff agent which may be intraconazole, ketoconazole, piroctone olamine or azoxystrobin  (abstract and para 0025). These anti-dandruff agents may be present from about 0.5-6 % (para 0027). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute one anti-dandruff agent for another with a reasonable expectation of success for use as an anti-dandruff agent. 
While the Examples don’t disclose 1 % azoxystrobin, Song  et al. disclose use of amounts from 0.1 % to 1 % and thus the amounts can be optimized. Claims 8-11 recite properties of using 1 % azoxystrobin with one or more sulfate free surfactants in comparison to commercially marketed sulfated composition which is a potentiated composition comprising 1 % zinc pyrithione and compared to a control comprising sulfated surfactants and 1 % azoxystrobin. Since the modified formulations of Song et al. disclose one or more sulfate free surfactants and the amount of antidandruff (e.g., azoxystrobin) can be used at 1 %, it would necessarily follow that the recited properties of claims 8-11 would be met. 

8.	Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Song et al. (US 20190105243) in view of Synder et al. (US 2015/0010487), and Chang et al. (US 20180311135) as applied to claims 1-5 and  8-19  above, and further in view of Coffindaffer et al. (US Patent 5,624,666) and Kitko et al. (US 2009/0155383).
The modified Song et al. has been discussed supra and does not disclose the particle size is from 0.5 microns to about 5 microns or 1 micron to about 3 microns.
Coffindaffer et al. (US Patent 5,624,666) (hereinafter Coffindaffer et al.) disclose anti-dandruff shampoo compositions (abstract) and that it has now been found that relatively small particle size particulate anti-dandruff agents can be suspended in shampoo compositions containing anionic surfactants and relatively low levels of a shampoo soluble cationic polymer, without the need for crystalline suspending agents or polymeric thickening agents for suspending the particles. The average particle diameter is about 0.35 to 5 microns (col. 3, lines 1-30). 
Kitko et al. (US 2009/0155383) (hereinafter Kitko et al.) disclose personal care compositions that may comprise an anti-dandruff active such as pyridinethone salts having particle sizes up to about 20 microns (para 0002, 0095 and 0096). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to select the particle size of azoxystrobin to be within the recited ranges since Kitko teaches anti-dandruff personal care compositions and specifies that different particle sizes depending on the active and Coffindaffer et al. recognizes the particle sizes as a result effective variable where relative small particle size particulate anti-dandruff agents can be suspended in shampoo compositions containing anionic surfactants and relatively low levels of a shampoo soluble cationic polymer, without the need for crystalline suspending agents or polymeric thickening agents for suspending the particles.

DOUBLE PATENTING
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-32 of copending Application No. 17126387. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to personal care compositions containing azoxystrobin the differences being that the ‘387 disclose at least 0.05 wt % and the instant claims recite a range of 0.2 to 10 wt %  however, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to optimize the amount of anti-dandruff active agent for use in personal care compositions. Both the ‘387 and instant application contain surfactants.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-13 of copending Application No. 17/126932. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to personal care compositions containing azoxystrobin the differences being that the ‘932 does not disclose the amount of azoxystrobin and the instant claims recite a range of 0.2 to 10 wt %  however, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to optimize the amount of anti-dandruff active agent for use in personal care compositions. 
Claims 1-19 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-13 of copending Application No. 17/126975. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to personal care compositions containing azoxystrobin the differences being that the ‘975 disclose at least 0.05 wt % and the instant claims recite a range of 0.2 to 10 wt %  however, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to optimize the amount of anti-dandruff active agent for use in personal care compositions. Both the ‘975 and instant application contain surfactants.  
Claims 1-19 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-14 of copending Application No. 17/126958. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to personal care compositions containing azoxystrobin the differences being that the ‘958 disclose salicylic acid however, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to further include optional additives such as salicylic acid (antiacne agents). The strobilurin  of  the ’958 can be agents such as azoxystrobin which are present in overlapping amounts. 
Claims 1-19 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-9 of copending Application No. 17126380. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to personal care compositions containing azoxystrobin the differences being that the ‘380 disclose strobilurin however, he strobilurin  of  the ’380 can be agents such as azoxystrobin which are present in overlapping amounts. The ‘380 further discloses piroctone olamine which are art recognized anti-dandruff agents and it would have been within the purview of the skilled artisan to add the desired anti-dandruff agent combination to for the treatment of dandruff. 
Claims 1-19 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-9 of copending Application No. 16913183. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to personal care compositions containing azoxystrobin the differences being that the ‘183 disclose azoxystrobin in combination with piroctone olamine and piroctone olamine are art recognized anti-dandruff agents and it would have been within the purview of the skilled artisan to add the desired anti-dandruff agent combination to for the treatment of dandruff. 
Claims 1-19 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-9 of copending Application No. 17111919. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to personal care compositions containing azoxystrobin the differences being that the ‘919 disclose scalp actives and azoxystrobin in is an art recognized anti-dandruff agent as discussed supra and it would have been within the purview of the skilled artisan to add the desired anti-dandruff agent combination to for the treatment of dandruff. 


CORRESPONDENCE
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615